ON PETITION FOR REHEARING.
On rehearing, appellees undertake to present that § 5514 Burns 1926, cited and quoted in the original opinion, is not applicable to the facts herein involved, for the reason that the corporation was at the time insolvent, and that the statute had no application to insolvent corporations. No such question, in this regard, as appellees seek to raise now, was presented in the original brief, and appellees thereby waived the same.
It is a well-established rule of this court and of the Supreme Court that questions not presented on the first hearing of a cause, on appeal will be deemed as waived, *Page 336 
and will not be considered on rehearing. Rule 22 of 12.  Supreme and Appellate Courts; Ewbank's Manual of Practice § 186; Indiana Power Co. v. St. Joseph, etc., PowerCo. (1902), 159 Ind. 42, 63 N.E. 304, 64 N.E. 468; Armstrong
v. Hufty (1899), 156 Ind. 606, 630, 60 N.E. 1080; Cleveland,etc., R. Co. v. Lindsay (1904), 33 Ind. App. 404, 412, 70 N.E. 998; Federal Union Surety Co. v. Schlosser (1917),66 Ind. App. 199, 114 N.E. 875, 116 N.E. 760.
Petition for rehearing denied.